Order of
Judge Sampson
Overruling Motion for Temporary Injunction.
The motion of the plaintiff, J. S. Cisco, filed with the record in the above styled cause, for a temporary injunction enjoining and restraining- the defendants, L. C. Bailey, county judge of Magoffin county, and Madison Grullett, Jesse Williams, Warren Bailey, Warren Lemaster and M. F. Patrick, Jr., members of and constituting the Magoffin fiscal court, and each of them, from issuing and selling the $125,000.00 in bonds of Magoffin county, for the purpose of building the roads and bridges mentioned in the petition, and from donating the proceeds thereof, or any part of same, to the State Highway Commission, and from donating any of said bonds to the said commission in accordance with the prayer of the plaintiff’s petition herein, is now and hereby overruled because there is no equity in plaintiff’s bill, to which the chancellor properly sustained a general demurrer and dismissed his cause.
*474On the hearing of the foregoing' motion for a temporary injunction I invited Chief Justice Hurt and Judges Settle and Olay to sit with me and they did so, and concur in the conclusion reached. All of which is certified to the Magoffin circuit court.